Citation Nr: 1226225	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  97-28 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the left knee from February 18, 1998, until October 6, 2004. 

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right hip from February 18, 1998, until October 6, 2004.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and daughter



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1952 to August 1955. 

This matter initially arose from an October 1998 rating decision by the White River Junction, Vermont, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, established service connection for degenerative joint disease of the left knee and degenerative arthritis of the left hip, as secondary to the residuals of an in-service left femur fracture.  The RO assigned 10 percent disability ratings for each disability effective from February 18, 1998.   

In July 1999 a Board hearing was held before a Veterans Law Judge who is no longer with the Board.  A transcript of the hearing is of record.  A January 2005 rating decision granted an increased 20 percent rating for degenerative joint disease of the left knee effective from February 18, 1998.  In a subsequent August 2005 decision, the Board, in pertinent part, awarded an increased 40 percent rating for degenerative joint disease of the left knee effective from October 6, 2004.  The Board also granted an increased 30 percent rating for degenerative joint disease of the right hip based on limitation of flexion and a separate initial rating of 20 percent for degenerative arthritis of the right hip based on limitation of abduction.  The effective date for both of these ratings is also October 6, 2004.

The Veteran appealed and in a January 2008 decision the United States Court of Appeals for Veterans Claims (Court) vacated the portion of the August 2005 decision pertaining to the ratings assigned for the time frame from February 18, 1998 to October 6, 2004 and remanded these matters back to the Board.  In October 2008, the Board denied both of these remaining claims.  The Veteran again appealed and in a June 2009 order, the Court upheld a June 2009 Joint Motion by the parties, thus vacating the October 2008 decision, and remanding both matters back to the Board.  In a February 2010 decision, the Board again denied the claims.  The Veteran again appealed and in a June 2011 decision, the Court again vacated the Board's decision and remanded the matters back to the Board.  The Veteran has been informed that the Veterans Law Judge who conducted the hearing is no longer at the Board and has indicated that he does not want an additional hearing.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In the June 2011 decision, the Court noted that the June 2009 Joint Motion had specifically indicated that a March 1998 VA examination had not commented on the increased pain, weakness, fatigability or incoordination on repeated motion of the left knee and that therefore, the examination may not have been adequate for rating purposes.  Thus, on remand, the Board was instructed to consider the adequacy of the March 1998 VA examination report.  The Court found, however, that the Board never specifically discussed the adequacy of the examination report in its February 2010 decision and that this error prejudiced the Veteran.  Consequently, the Court determined that a Remand was required for the Board to address whether the March 1998 VA examination was adequate for rating purposes in view of the factors noted in the Joint Motion.    

Concerning the claim for increase for right hip disability, the Court explicitly found that the March 1998 VA examination was inadequate for rating purposes as the examiner made no findings about how the Veteran's reported stiffness, weakness and lack of endurance might translate into additional range of motion loss.  Consequently, the Court determined that on remand, the Board could not rely on this examination in determining whether the Veteran is entitled to a higher initial rating for his right hip condition.   


Given the findings of the Court, the Board finds that an additional remand to the RO/AMC is indicated.  On remand, the RO/AMC should arrange for an appropriate examiner to review all information in the claims file pertinent to the Veteran's left knee and right hip disabilities for the time frame from February 18, 1998 to October 5, 2004.  In particular, the examiner should review the March 1998 VA orthopedic examination report, including the range of motion findings for the left knee and right hip and the Veteran's reported history, to include the frequency and extent of any flare-ups and the presence of symptoms such as pain, weakness, fatigability, incoordination, and lack of endurance.  The physician should then provide a medical opinion concerning the likely amount of reduced motion on repetitive use experienced by the Veteran during the time frame from February 18, 1998 to October 5, 2004, if possible.  The examiner may also provide any additional opinion comment concerning the Veteran's likely overall level of functional loss resulting from left knee and/or right hip disability during this time frame.  If the physician is unable to provide any medical opinion(s) without resort to speculation, he should clearly explain the reason(s) for this inability.  Any other records for the time period in question should be reviewed when entering the opinion, if such records are obtained.

Prior to arranging for the medical opinion, the RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he received for left knee and right hip disability from February 18, 1998 to October 5, 2004 and  should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  It does not seem that a current examination of the appellant would provide any appropriate data concerning the time period in question.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he received for left knee and right hip disability from February 18, 1998 to October 5, 2004 and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  To the extent the attempt to obtain records is unsuccessful, the claim folder should contain documentation of the attempts made.

2.  The RO/AMC should arrange for an appropriate examiner to review all information in the claims file pertinent to the Veteran's left knee and right hip disabilities for the time frame from February 18, 1998 to October 5, 2004.  In particular, the examiner should review the March 1998 VA orthopedic examination report, including the range of motion findings for the left knee and right hip and the Veteran's reported history, to include the frequency and extent of any flare-ups and the presence of symptoms such as pain, weakness, fatigability, incoordination and lack of endurance.  The examiner should then provide a medical opinion concerning the likely amount of reduced motion on repetitive use experienced by the Veteran during the time frame from February 18, 1998 to October 5, 2004.  The examiner may also provide any additional opinion comment concerning the Veteran's likely overall level of functional loss resulting from left knee and/or right hip disability during this time frame.  If the examiner is unable to provide any medical opinion(s) without resort to speculation, he should clearly explain the reason(s) for this inability.   

3.  The RO/AMC should then readjudicate the claims, including specific consideration as to whether extraschedular consideration is warranted.  If either remain denied, the RO/AMC should issue an appropriate supplemental SOC and provide the veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


